                      UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF ILLINOIS
                           EASTERN DIVISION

UNITED STATES OF AMERICA
                                            Case No. 18 CR 696
              v.
                                            Judge John Robert Blakey
ASHRAF AL-SAFOO


        PROTECTIVE ORDER GOVERNING GENERAL DISCOVERY

      Upon the unopposed motion of the government, pursuant to Fed. R. Crim. P.

16(d), it is hereby ORDERED:

      1.     The government shall segregate the discovery materials it produces to

the defendant and his counsel of record into two categories: (1) General Discovery

Materials, and (2) Sensitive Discovery Materials. The category to which particular

discovery materials belong shall be clearly identified by the government. This order

addresses the production of General Discovery material only.

      2.     All of the materials marked “General Discovery” provided by the United

States in preparation for, or in connection with, any stage of the proceedings in this

case are subject to this protective order and may be used by defendant and

defendant’s counsel (defined as counsel of record in this case) solely in connection

with the defense of this case, and for no other purpose, and in connection with no

other proceeding, without further order of this Court.

      3.     Defendant and defendant’s counsel shall not disclose the General

Discovery materials or their contents directly or indirectly to any person or entity

other than persons employed to assist in the defense, persons who are interviewed as
potential witnesses, counsel for potential witnesses, and other persons to whom the

Court may authorize disclosure (collectively, “authorized persons”). Potential

witnesses and their counsel may be shown copies of the General Discovery materials

as necessary to prepare the defense but may not retain copies without prior

permission of the Court. The General Discovery materials and their contents shall

not be disclosed either directly or indirectly to any person or entity outside of the

United States, other than counsel if located overseas, individuals employed by the

defense, or family members of the defendant, without prior authorization from the

Court.

         4.   Defendant, defendant’s counsel, and authorized persons shall not copy

or reproduce the General Discovery materials except in order to provide copies of the

materials for use in connection with this case by defendant, defendant’s counsel, and

authorized persons. Such copies and reproductions shall be treated in the same

manner as the original materials.

         5.   Defendant, defendant’s counsel, and authorized persons shall not

disclose any notes or records of any kind that they make in relation to the contents of

the General Discovery materials, other than to authorized persons, and all such notes

or records are to be treated in the same manner as the original materials.

         6.   Before providing materials to an authorized person, defense counsel

must provide the authorized person with a copy of this Order.




                                          2
      7.     Upon conclusion of all stages of this case, all of the General Discovery

materials and all copies made thereof shall be disposed of in one of three ways, unless

otherwise ordered by the Court. The General Discovery materials may be (1)

destroyed; (2) returned to the United States; or (3) retained in defense counsel's case

file. The Court may require a certification as to the disposition of any such materials.

In the event that the General Discovery materials are retained by defense counsel,

the restrictions of this Order continue in effect for as long as the materials are so

maintained, and the materials may not be disseminated or used in connection with

any other matter without further order of the Court.

      8.     To the extent any material is produced by the United States to

defendant or defendant’s counsel by mistake, the United States shall have the right

to request the return of the material and shall do so in writing. Within five days of

the receipt of such a request, defendant and/or defendant’s counsel shall return all

such material if in hard copy, and in the case of electronic materials, shall certify in

writing that all copies of the specified material have been deleted from any location

in which the material was stored.

      9.     The restrictions set forth in this Order do not apply to documents that

are or become part of the public court record, including documents that have been

received in evidence at other trials, nor do the restrictions in this Order limit defense

counsel in the use of discovery materials in judicial proceedings in this case.




                                           3
      10.    Nothing contained in this Order shall preclude any party from applying

to this Court for further relief or for modification of any provision hereof.


Dated: December 20, 2018

                                                Entered:


                                                ____________________________
                                                John Robert Blakey
                                                United States District Judge




                                            4
